FILED
                             NOT FOR PUBLICATION                             NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AREVIK GHAZARYAN,                                No. 07-72598

               Petitioner,                       Agency No. A095-875-483

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Arevik Ghazaryan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence an adverse credibility finding, Rivera v. Mukasey, 508 F.3d 1271, 1274

(9th Cir. 2007), and review de novo claims of due process violations, Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because of the multiple inconsistencies within Ghazaryan’s testimony and between

her testimony and declaration concerning the years of her alleged encounters with

the police, see Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007) and based on

Ghazaryan’s voluntary return to Armenia in 2000, see Loho v. Mukasey, 531 F.3d

1016, 1018-19 (9th Cir. 2008). The IJ properly rejected Ghazaryan’s explanations

for the inconsistencies. See Rivera, 508 F.3d at 1275 (9th Cir. 2007). In the

absence of credible testimony, Ghazaryan’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Ghazaryan’s CAT claim is based on the testimony the IJ found not

credible, and she points to no other evidence to show it is more likely than not she

would be tortured if returned to Armenia, her CAT claim fails. See id. at 1156-57.

      Ghazaryan contends her due process rights were violated when the

government did not make the author of an investigative report available for cross-

examination. The proceedings were not “so fundamentally unfair that [she] was


                                          2                                     07-72598
prevented from reasonably presenting [her] case” because the IJ continued the

hearing so Ghazaryan could respond to the report and Ghazaryan did not seek to

cross-examine the report’s author. See Colmenar v. INS, 210 F.3d at 971 (internal

quotation and citation omitted).

      PETITION FOR REVIEW DENIED.




                                        3                                   07-72598